DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 21, 2021, June 30, 2021 and January 14, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 18 line 2 on page 28:
“determining whether a fault is present in said battery current sensor, wherein said fault is …”

	(Examiner’s Note: The amendment to claim 18 is to correct the use of a period after the word “sensor” to instead be a comma.)

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior arts of record taken alone or in combination fail to teach or suggest:
“wherein said fault detection circuitry comprises a first detection circuit that monitors a rate of decrease of a voltage at said positive terminal of said battery pack, and detects whether a fault is present in said current sensor based on a result of a comparison between said rate of decrease and a rate of change threshold and also based on said detection result, and wherein if said rate of decrease is greater than said rate of change threshold for a predetermined time interval, and if said detection result indicates that said battery current is in said normal condition, then said status detection circuitry determines that a fault is present in said current sensor,” when used in combination with all other limitations of claim 1.
	Claims 2-12 are allowed for depending on claim 1.
Regarding independent claim 13, the prior arts of record taken alone or in combination fail to teach or suggest:
“wherein said battery management system comprises a first detection circuit that monitors a rate of decrease of a voltage at said positive terminal of said battery pack, and detects whether a fault is present in said current sensor based on a result of a comparison between said rate of decrease and a rate of change threshold and also based on said detection result, and wherein if said rate of decrease is greater than said rate of change threshold for a predetermined time interval, and if said detection result indicates that said battery current is in said normal condition, then said battery management system determines that a fault is present in said current sensor,” when used in combination with all other limitations of claim 13.
	Claims 14-18 are allowed for depending on claim 13.
Regarding independent claim 19, the prior arts of record taken alone or in combination fail to teach or suggest:
“monitoring a rate of decrease of a voltage at said positive terminal of said battery pack; comparing said rate of decrease with a rate of change threshold; and determining whether a fault is 
	Claim 20 is allowed for depending on claim 19.

The closest references are found based on the updated search:
a)  Palladino discloses “Method and system of modeling energy flow for vehicle battery diagnostic monitoring” (see 2007/0236181)
b)  Asakura et al. discloses “Battery internal short-circuit detection apparatus and method, and battery pack” (see 2010/0188050)
c)  Hirose et al. discloses “Abnormality diagnostic device and abnormality diagnostic method for MOSFET switch element” (see 2016/0231382)
However, the combination of each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of the independent claims, therefore claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867